DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s remarks and amendments of 22 November 2021 and Request for Continued Examination filed 6 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed of 22 November 2021, Applicant amended claims 1, 8, and 15.  Applicant previously cancelled claims 7 and 14.

Response to Arguments
Applicant’s arguments, filed 22 November 2021 with respect to the argument that the claims are now directed to an abstract idea with practical application have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 22 November 2021.


The reasons for allowance can be found in Applicant Arguments/Remarks filed 22 November 2021, especially on page 11 of 12 regarding the argument that the amended limitations integrate the abstract idea into a practical application.

Claims 1 – 6, 8 – 13, and 15 – 20 are allowed.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623